United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macclesfield, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1885
Issued: February 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 26, 2016 appellant filed a timely appeal from a July 21, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a back injury causally
related to the accepted May 27, 2016 employment incident.
On appeal, appellant contends that she still has issues/problems that have kept her off
work since May 2016.
1
2

5 U.S.C. § 8101 et seq.

Following the issuance of the July 21, 2016 OWCP decision, appellant submitted new evidence to OWCP. The
Board is precluded from reviewing evidence which was not before OWCP at the time it issued its final decision.
Therefore, the Board lacks jurisdiction to review this additional evidence. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On June 2, 2016 appellant, then a 49-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 27, 2016 she experienced right lower back pain that was
diagnosed as a subluxation. She advised that the pain went down her right thigh to her calf area
when she tried to turn to her left to move long mail trays that she was holding on her lap.
Appellant stopped work on the date of injury.
In a June 2, 2016 work excuse note, Dr. James Carraher, an attending chiropractor,
indicated that appellant was unable to work through June 9, 2016.
In letters dated June 3, 2016, the employing establishment controverted appellant’s claim.
It noted that she was being treated by a chiropractor who had not provided a medical diagnosis.
By letter dated June 14, 2016, OWCP advised appellant that her claim initially appeared
to be a minor injury that resulted in minimal or no lost time from work and her claim was
administratively handled to allow a limited amount of medical payments. However, appellant’s
claim was now being reopened because she had not returned to work. OWCP informed her of
the type of medical evidence needed to support her claim and advised that medical evidence
must be from a qualified physician. It noted how a chiropractor can be considered a physician
under FECA.
In a June 3, 2016 duty status report (Form CA-17), Dr. Carraher noted May 27, 2016 as
the date of injury, listed clinical findings, and diagnosed degenerative joint disease at L5 due to
injury. He placed appellant off work for one week. On June 13, 2016 Dr. Carraher completed
another Form CA-17 with the same date of injury. He listed a clinical finding of lower back
pain. Dr. Carraher released appellant to return to full-time regular work with restrictions.
In a June 10, 2016 disability certificate, Dr. Chawki A. Lahoud, a Board-certified
internist, advised that appellant could return to work on June 17, 2016. In Forms CA-17 dated
June 22 and July 1, 2016, he noted the date of injury as May 27, 2016, listed clinical findings,
and diagnosed muscular contracture and degenerative joint disease due to injury. Dr. Lahoud
related that appellant could not perform her regular work, but she could perform light work
indoors with restrictions and not much work in the field. On July 1, 2016 he advised that she
could perform such work two hours a day.
In an order dated June 20, 2016, Dr. William D. Hage, a Board-certified orthopedic
surgeon, diagnosed bursitis of the left shoulder and advised that appellant could return to work
with restrictions.
The employing establishment offered appellant a modified temporary position on
July 1, 2016. Appellant declined the job offer as she did not want to give up her day off, which
was Saturday.
By decision dated July 21, 2016, OWCP accepted that the May 27, 2016 incident
occurred as alleged. However, it denied appellant’s claim finding that fact of injury was not
established as the medical evidence did not contain a medical diagnosis in connection with the
accepted employment incident.
2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon a complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
sustained a traumatic injury caused by the accepted May 27, 2016 employment incident.
Appellant failed to submit sufficient medical evidence to establish that she had a back injury
causally related to the accepted employment incident.
Dr. Lahoud’s June 22 and July 1, 2016 CA-17 forms found that appellant had muscular
contracture and degenerative joint disease due to the May 27, 2016 employment incident.
However, he did not address how work duties on May 27, 2016 caused or aggravated the
diagnosed conditions. As Dr. Lahoud provided no medical rationale to support causal

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

relationship, his reports are of limited probative value.10 His June 10, 2016 disability certificate
is also of limited probative value as this evidence failed to provide a history of injury,11
examination findings, a firm diagnosis of a particular medical condition,12 or a specific opinion
as to whether the accepted May 27, 2016 employment incident caused or aggravated appellant’s
condition and resultant disability.13
Dr. Hage’s June 20, 2016 report diagnosed bursitis of the left shoulder and found that
appellant could return to work with restrictions. He did not provide any medical opinion
addressing whether the diagnosed condition and resultant disability were caused or aggravated
by the accepted May 27, 2016 employment incident.14 Further, the Board notes that appellant
did not allege that she sustained a left shoulder injury as a result of the accepted work incident.
In a work excuse note dated June 2, 2016 and CA-17 forms dated June 3 and 13, 2016,
Dr. Carraher, appellant’s attending chiropractor, addressed her lumbar conditions, the causal
relationship between these conditions and the accepted employment incident, and her work
capacity. Under FECA a chiropractor is considered a “physician” only to the extent that the
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist.15 Dr. Carraher did not document that he
obtained x-rays to diagnose a spinal subluxation.16 Without a diagnosis of spinal subluxation
from an x-ray, a chiropractor is not considered a physician under FECA and his opinion does not
constitute medical evidence.17 Thus, Dr. Carraher’s reports are insufficient to establish a workrelated diagnosis from a qualified physician under FECA.
The Board finds that appellant has failed to submit any rationalized probative medical
evidence to establish that she sustained a back injury causally related to the May 27, 2016
employment incident. Appellant, therefore, did not meet her burden of proof.

10

F.T., Docket No. 09-919 (issued December 7, 2009) (medical opinions not fortified by rationale are of
diminished probative value); Sedi L. Graham, 57 ECAB 494 (2006) (medical form reports and narrative statements
merely asserting causal relationship generally do not discharge a claimant’s burden of proof).
11

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).
12

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
13

See J.F., Docket No. 09-1061 (issued November 17, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
14

Id.

15

5 U.S.C. § 8101(2).

16

OWCP’s implementing regulations define subluxation to mean an incomplete dislocation, off-centering,
misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrated on x-ray. See 20 C.F.R.
§ 10.5(bb).
17

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

4

On appeal, appellant contends that she still has issues/problems that have kept her off
work since May 2016. As found above, the Board finds that appellant did not submit any
rationalized probative medical evidence supporting a causal relationship between her diagnosed
back and left shoulder conditions, resultant disability, and the established employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish a back
injury causally related to the accepted May 27, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

